13-3144-cv
     Sirob Imports, Inc. v. Peerless Ins. Co.


                                          UNITED STATES COURT OF APPEALS
                                              FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 6th day of March, two thousand fourteen.
 4
 5   PRESENT: REENA RAGGI,
 6                    DENNY CHIN,
 7                                    Circuit Judges,
 8                    MAE A. D’AGOSTINO,
 9                                    District Judge.*
10   ----------------------------------------------------------------------
11   SIROB IMPORTS, INC.,
12                                    Plaintiff-Appellant,
13
14                                     v.                                     No. 13-3144-cv
15
16   PEERLESS INSURANCE COMPANY,
17                                    Defendant-Appellee.
18   ----------------------------------------------------------------------
19   APPEARING FOR APPELLANT:                                  MITCHELL J. WINN, Esq., Garden City,
20                                                             New York.
21
22   APPEARING FOR APPELLEES:                                  SCOTT D. STORM, Mura & Storm,
23                                                             PLLC, Buffalo, New York.
24

     *
      The Honorable Mae A. D’Agostino, of the United States District Court for the Northern
     District of New York, sitting by designation.
                                                 1
 1         Appeal from a judgment of the United States District Court for the Eastern District

 2   of New York (Arthur D. Spatt, Judge).

 3         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 4   AND DECREED that the judgment entered on August 2, 2013, is AFFIRMED.

 5         The parties having agreed at oral argument that the case is now moot in light of

 6   Executive Plaza, LLC v. Peerless Insurance Co., — N.Y.2d —, — N.Y.S.2d —, 2014 WL

 7   551251, 2014 N.Y. Slip Op. 00898 (Feb. 13, 2014), the district court’s judgment of

 8   dismissal without prejudice is AFFIRMED.

 9                                    FOR THE COURT:
10                                    CATHERINE O’HAGAN WOLFE, Clerk of Court
11




                                                2